Citation Nr: 0928324	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for peripheral vascular 
disease, status post bilateral above-the-knee amputations.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harold A. Crain, Accredited 
Claims Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 1979 to 
February 1980 and active service from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the Veteran's claims for service 
connection for peripheral vascular disease, status post 
bilateral above-the-knee amputations, and for a TDIU rating.  
The Board returned this case for further development in 
September 2007 and the case was subsequently returned for 
further appellate review.


FINDINGS OF FACT

1.  Peripheral vascular disease, status post bilateral above-
the-knee amputations, was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to such service or to any injury during 
service.

2.  The Veteran is not service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease, status post bilateral above-
the-knee amputations, was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004, March 2006 and October 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Service Connection

The Veteran is seeking service connection for peripheral 
vascular disease, status post bilateral above-the-knee 
amputations.  Applicable law provides that service connection 
will be granted if it is shown that a veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty38 U.S.C.A. 
§ 101(24).  While the Veteran had ACDUTRA from October 1979 
to February 1980, the Veteran has not claimed nor is there 
any medical evidence to support the finding that the 
Veteran's peripheral vascular disease manifested during this 
period of ACDUTRA.  Rather, the Veteran is primarily 
asserting that his peripheral vascular disease manifested 
during his period of active duty service from December 1990 
to May 1991.   

Service treatment records showed that in March 1991, the 
Veteran complained of back pain that went into his thighs and 
hips.  The Veteran also complained of erectile dysfunction 
and had red swollen hands and feet.  A provisional assessment 
of Leriche syndrome with claudication and iliac artery 
insufficiency with questionable Raynaud's phenomenon was 
given.  Records showed that the Veteran was a heavy smoker 
starting in his teenage years.  An internal medicine 
evaluation was suggested.  Thus, in April 1991, due to 
medical symptoms, the Veteran was referred for a workup to 
rule out peripheral vascular disease.  At the examination, 
the Veteran complained of tingling down his legs.  On 
physical examination, radial, femoral popliteal and pedal 
pulses were 2+ and not weak.  A final assessment of 
peripheral vascular disease was not given.   
 
In support of his claim, the Veteran submitted lay statements 
from his brothers who served with him, as well as from two 
other fellow service members and his wife.  All of the 
statements reported that the Veteran complained of severe leg 
pain and numbness while in service.  

The first post service medical evidence of record is a June 
1997 private treatment record from Dr. Thomas E. Ingram, 
which showed that the Veteran complained of intermittent left 
leg pain that started several months ago.  The Veteran also 
stated that symptoms may have first started several years 
ago.  Follow up private treatment records, including 
operative reports, from Dr. Ingram, Dr. Fred Rushton, Dr. 
John Johnston and Central Mississippi Medical Center showed 
continuing treatment for peripheral vascular disease.  In May 
2002, the Veteran underwent an above the knee amputation.  
However, nothing in these records link the Veteran's 
peripheral vascular disease to service.  

Social Security Administration (SSA) records showed that the 
Veteran was considered disabled in July 2001 from peripheral 
arterial disease.  Private treatment records associated with 
the records again showed treatment for peripheral vascular 
disease.  However, the records do not indicate that this 
disability was related to service.  VA treatment records have 
also been associated with the claims file and have been 
reviewed.  While these records also showed continuing 
treatment for peripheral vascular disease, they do not 
provide a link between the Veteran's disability to service.  

In May 2006, the RO obtained a VA medical opinion to assist 
in determining the etiology of the Veteran's peripheral 
vascular disease and any relationship to service.  The 
opinion discussed the March 1991 and April 1991 service 
treatment records.  The examiner noted that the development 
of claudication is very unusual in patients under 50 years of 
age.  He also observed that the Veteran was found to have 
normal femoral and pedal pulses, making significant 
peripheral vascular disease very unlikely.  While hip and 
thigh pain could occur with peripheral vascular disease, 
there were other potential causes such as spinal or 
musculoskeletal etiologies.  Likewise, erectile dysfunction 
has multiple causes.  The examiner stated that even though 
the Veterans atherosclerotic disease may well have been 
developing in 1991, there was no objective evidence of such 
on physical examination.  To cause impotence and 
claudication, there should have been evidence of advanced 
disease.  The examiner was not able to find any evidence that 
the Veteran had arteriograms or other studies that showed 
peripheral vascular disease.  Therefore, based on these 
findings, the examiner concluded that the symptoms 
experienced in 1991 were less likely as not related to 
peripheral vascular disease.  
 
Given that the claims file was reviewed by the examiner and 
the opinion sets forth detailed findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the opinion to be sufficient 
for appellate review.  

At the October 2006 Board hearing, the Veteran testified that 
he experienced excruciating pain and numbness in his legs 
during his period of active duty service.  He stated that he 
was told he had the arteries of a 65 year old man.  He also 
reported that he was seen for complaints during service, but 
nothing was found.  

In a September 2008 statement, the Veteran's representative 
stated that in his opinion, the vascular disease was either 
started or aggravated while the Veteran was mobilized during 
the Gulf War (Desert Storm/Desert Shield).  The 
representative further noted that it was apparent that the 
Veteran did not get an extensive physical examination upon 
separation.  He also indicated that the Veteran had always 
appeared honest and truthful.  However, the Veteran's 
representative has not demonstrated that he has any medical 
experience to offer an opinion that requires medical training 
or expertise. 

Based on the evidence of record, the Board must find that 
service connection for peripheral vascular disease, status 
post bilateral above-the-knee amputations, is not warranted.  
There is no objective medical finding of peripheral vascular 
disease in service or within one year of service so the 
service incurrence of peripheral vascular disease may not be 
presumed.  Moreover, there is no competent medical evidence 
linking peripheral vascular disease to service.  
Significantly, the May 2006 VA opinion found that the 
symptoms experienced in 1991 were less likely as not related 
to peripheral vascular disease.  There is no medical evidence 
of record to refute this opinion.  Further, the first post 
service medical evidence of peripheral vascular disease was 
in 1997, six years after the Veteran's discharge from service 
so there is no supporting evidence of a continuity of 
pertinent symptomatology.

The Board acknowledges the Veteran's statements and hearing 
testimony, the lay statements he submitted and the September 
2008 statement from his representative all indicating that 
his peripheral vascular disease manifested during his active 
duty.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service treatment records do not show a 
finding of peripheral vascular disease.  Here, the Veteran 
and the lay witnesses are competent to say that he 
experienced symptoms while in service.  However, the Board 
does not believe that peripheral vascular disease is subject 
to lay diagnosis.  Significantly, although the Veteran's 
representative offers an opinion that the Veteran's 
peripheral vascular disease manifested or was aggravated in 
service, he has not demonstrated that he has any medical 
experience and, in turn, competent to offer such an opinion.  
In sum, the Veteran, the lay witness and his representative 
have not demonstrated that they have the expertise required 
to diagnose peripheral vascular disease and link it to the 
incidences of leg pain in service.  Thus, these statements 
are outweighed by the medical evidence of record, 
specifically, the May 2006 VA medical opinion.  

In conclusion, based on the analysis above, a preponderance 
of the evidence is against the Veteran's claim for peripheral 
vascular disease, status post bilateral above-the-knee 
amputations.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Total Disability Rating Based on Individual Unemployability

The Veteran is also seeking entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  In order to establish service 
connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
a veteran's schedular rating is less than total (for a single 
or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

However, the record clearly shows that the Veteran is 
currently not service-connected for any disabilities.  Thus, 
the Veteran does not meet the schedular or extraschedular 
requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a) and (b).  In sum, as a 
total rating based on individual unemployability is limited 
to consideration of service-connected disabilities, 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  


ORDER

Service connection for peripheral vascular disease, status 
post bilateral above-the-knee amputations, is denied.  

A total rating based upon individual unemployability due to 
service-connected disabilities is denied. 



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


